DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 45-51, and 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitations ‘the first descriptor (line 3),’ ‘the first bin number (line 3),’’the second descriptor (line 4),’ and ‘the second bin number (line 4).’  There is insufficient antecedent basis for these limitations in the claim.
Claim 45 recites the limitations ‘the third descriptor (line 2)’ and ‘the third bin number (line 3).’  There is insufficient antecedent basis for these limitations in the claim.
As for claim 46, ‘determine fourth flow cytometric event data, associated with a fourth event of the first plurality of events’ is indefinite, for it is unclear if ‘fourth’ is misnumbered due to the absence of ‘third’ in claim 35 from which claim 46 depends, or if ‘a third flow cytometric event data, associated with a third event of the first plurality of events’ is being claimed by solely reciting ‘fourth flow cytometric event data, associated with a fourth event of the first plurality of events’ in claim 46.
Claim 47 recites the limitation ‘the fourth flow cytometric event data (lines 3-4).’ There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation ‘the fourth flow cytometric event data (lines 1-2).’ There is insufficient antecedent basis for this limitation in the claim.
As for claim 49, on line 9 ‘is associated with a second bin of the first plurality of bins’ is indefinite, for it is unclear how there can be more than one ‘second bin of the first plurality of bins’ after claim 35 from which claim 49 depends refers to ‘a second bin of the first plurality of bins (line 16 of claim 35).’  Claims 50-51 are rejected by virtue of their dependency from claim 49. 
Claim 50 recites the limitation ‘the memory data structure (line 5).’ There is insufficient antecedent basis for this limitation in the claim.  Claim 51 is rejected by virtue of its dependency from claim 50. 
Claim 53 recites the limitation ‘the second dimensionality reduction function (line 2).’ There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites the limitation ‘the second dimensionality reduction function (line 2).’ There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,402,317 to Lin et al. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 35-54 to a computing system for subsampling flow cytometric event data appear to be the apparatus for the practice of the method of claims 1-20 of ‘317 to a method for subsampling flow cytometric event data.
The claims of 17/845,294 are unpatentable over the claims of ‘317 as such:
Claims of 17/845,294
Claims of ‘317
35
1-20
36
2
37
3
38
4
39
5-6
40
6
41
7
42
8
43
9-10
44
10
45
11
46
12
47
13
48
14
49
15-17
50
16-17
51
17
52
18-20
53
19
54
20


	
Allowable Subject Matter
Claims 35-54 appear to be allowable if the double patenting rejection is overcome and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886